DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
This Action is Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 9 require the data pair to include the “payload identifier” and as such claims 6 and 14 fail to further limit the claims from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20200084037) in view of Tong (US 20190280855).
As per claims 1, 6, 9, and 14, Zhang et al. discloses a system and method for privacy control in release of protected information, comprising: 
receiving, by a receiver of a second computing system, a data message transmitted by a first computing system, the data message including at least a decryption key included in a specific data pair that includes an account identifier, a payload identifier, and a requester identifier (see paragraphs [0071]-[0074] where the request includes an authorization token which further includes a key used for decryption, a user identifier, a file identifier where the user identifier corresponds to the account and requester identifier must be present in order to return the content to the requestor as put forth in paragraph [0079]); 
storing, in a memory of the second computing system, a blockchain including one or more data values, each data value is comprised of at least a registration identifier and an encrypted data set (see paragraphs [0075], [0039], and [0069]-[0071]); 

decrypting, by the processing device of the second computing system, the encrypted data set included in the specific data value to obtain an unencrypted data set using the decryption key received from the first computing system (see paragraphs [0076]-[0077] and [0079]; and 
transmitting, by a transmitter of the second computing system, at least the unencrypted data set to a third computing system using the requester identifier (see paragraph [0079]).
While Zhang et al. generally teach the use of blocks and blockchains, there lacks an explicit teaching of storing, in a memory of the second computing system, a blockchain comprised of a plurality of blocks, wherein each block includes at least a block header and one or more data values, each data value is comprised of at least a registration identifier and an encrypted data set.
However, Tong teaches storing, in a memory of the second computing system, a blockchain comprised of a plurality of blocks, wherein each block includes at least a block header and one or more data values, each data value is comprised of at least a registration identifier and an encrypted data set (see paragraphs [0024] and [0060]-[0061]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the specific blocks of Tong in the Zhang et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for the chaining of the blocks to ensure proper security.
As per claims 2 and 10, the modified Zhang et al. and Tong system discloses transmission from the first computing system to the second computing system utilizes at least one external network (see Zhang et al. Fig. 1 and paragraphs [0019] and [0098]).
.
Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Zhang et al. and Tong system as applied to claims 1 and 9 above, and further in view of Su et al. (US 20200134221).
As per claims 3, 5, 11, and 13, the modified Zhang et al. and Tong system fails to explicitly disclose an account profile includes at least the requester identifier and a geographic location, and the second computing system is located in a geographic area that includes the geographic location, wherein the third computing system is located in the geographic area that includes the geographic location.
However, Su et al. teaches an account profile includes at least the requester identifier and a geographic location, and the second computing system is located in a geographic area that includes the geographic location, wherein the third computing system is located in the geographic area that includes the geographic location (see paragraphs [0014]-[0017], [0022], and [0032]-[0033]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the location based aspects of Su et al. in the modified Zhang et al. and Tong system.
Motivation to do so would have been to allow for pre-authorization to the content from users are certain locations (see Su et al. paragraph [0022]).
As per claims 4 and 12, the modified Zhang et al., Tong, and Su et al. system discloses the use of different servers at different geographic locations, there lacks an explicit recitation where the second computing system is selected by the first computing system from a plurality of potential systems based on the geographic area and the geographic location.
However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to select a storage system in the modified Zhang et al., Tong, and Su et al. system based on geographic location in order to choose the closest storage system which will provide the fastest responses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to blockchain system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419